In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00141-CR



      BRIAN CHUKWUEMEKA EZEH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 371st District Court
               Tarrant County, Texas
             Trial Court No. 1517335D




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
       Our review of the court reporter’s record in this case indicates that it contains “sensitive

data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name of any

person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3). The

reporter’s record contains the name of a person who was a minor at the time the offense was

committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in

accordance with Rule 9.10(g), to seal the electronically filed reporter’s record.

       IT IS SO ORDERED.



                                                      BY THE COURT



Date: January 7, 2019




                                                 2